Pryor, J.,
(concurring.) It is quite true that in the opening of his charge the'learned trial judge assumed the contract to be conditional on the approval of the lights by the defendants; but, on interruption by the plaintiffs’ counsel, he corrected the statement, and distinctly put the case to the jury on the hypothesis that the purchase by the defendants was absolute, saying: “If this testimony [of the plaintiffs that the order was unconditional] is believed by you, your verdict will be for the plaintiffs.” Taken in its entirety, the charge, including the responses to the requests, is not obnoxious to criticism. With this qualification, I concur in the opinion for affirmance.